Lundberg Stratton, J.,
concurring. While I agree with the majority’s conclusion, I believe that we should also clarify what we mean by “procedural consequences” with regard to the application for attorney fees. The majority’s holding reverses the appellate court’s judgment that affirmed an award of “supplemental” attorney fees as “damages.” I agree with the majority that these attorney fees are “costs.” However, I believe that the majority’s holding fails to address the inevitable question of in which forum a tenant may seek to recover attorney fees. For the following reasons, I believe that a tenant may not only petition the trial court, but may also petition the respective courts of appeals for attorney fees in these cases.
First, our determination that attorney fees are costs, as opposed to damages, removes any bar that would prevent subsequent courts of appeals from independently awarding attorney fees for the tenant’s costs of having to continue to pursue or defend the action at the appellate level. However, perhaps more important is that the very purpose of awarding reasonable attorney fees in an action based on R.C. 5321.16 is “to enable a tenant to recover the wrongfully withheld portion of his security deposit at no cost to himself.” Berlinger v. Suburban Apt. Mgt. Co. (1982), 7 Ohio App.3d 122, 125, 7 OBR 155, 159, 454 N.E.2d 1367, 1372. To limit recovery of attorney fees in these cases to petitions in the trial court will only diminish this purpose. Thus, I would further hold that a tenant who successfully prosecutes an action for a wrongfully held security deposit may petition the trial court for attorney fees, and if successful on appeal, may subsequently petition the appellate court(s) for attorney fees expended in litigating the case on appeal.
In this case, the Christes were awarded attorney fees by the trial court. That award was not challenged and still stands. However, the majority reverses the appellate court’s affirmance of the award of “supplemental” attorney fees for defending the case in that court. By doing so we leave uncertain whether the *380Christes are left now with no recovery for their attorney fees for the appeal or whether they may yet apply to the appropriate appellate court for attorney fees. I believe that the Christes should be able to recover their attorney fees expended in the appellate court, as well as in this court. Therefore, I would hold that the Christes may directly petition the appellate court, as well as in this court, for the cost of the services their attorneys provided in successfully defending this case on appeal. By doing so, we would make them whole as the statute intended. Berlinger, supra.